468 F.2d 616
Richard JIMENEZ, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, et al., Respondents-Appellees.
No. 72-1827.
United States Court of Appeals,Fifth Circuit.
Oct. 18, 1972.

Frances T. Freeman Cruz, Houston, Tex., for petitioner-appellant.
Crawford Martin, Atty. Gen. of Texas, Roland Daniel Green, III, Asst. Atty. Gen., Austin, Tex., for respondents-appellees.
Before GEWIN, THORNBERRY and CLARK, Circuit Judges.
PER CURIAM:


1
The appellant Richard Jimenez, a state prisoner, filed a complaint under 42 U.S.C. Sec. 1983 alleging that prison officials subjected him to mistreatment and cruel and unusual punishment, in violation of the Eighth and Fourteenth Amendments.  The complaint was dismissed by the district court without an evidentiary hearing.  The judgment of the district court is vacated and the case is remanded for an evidentiary hearing.  Jimenez v. Beto, 405 U.S. 910, 92 S.Ct. 989, 30 L.Ed.2d 781 (1972); Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972).


2
Vacated and remanded with directions.